Citation Nr: 1422438	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  11-21 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depression with psychotic features and as secondary to service-connected left foot scar.  

3.  Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected left foot scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant
P.R., Observer


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to April 1963.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In connection with this appeal, the Veteran testified at a Board videoconference hearing before a Veterans Law Judge in December 2012; a transcript of the hearing is associated with the claims file.  

The Veteran expressly filed a claim of service connection for PTSD.  However, in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board finds that it is appropriate to characterize the claim broadly as noted on the title page, as the evidence of record contains additional psychiatric diagnoses to include major depressive disorder and the RO considered service connection for an acquired psychiatric disorder to include PTSD in its July 2011 Statement of the Case (SOC). 

The Board notes that, in addition to the paper claims file, the Veteran also has an electronic (Virtual VA) paperless claims file.  A review of the documents in Virtual VA reveals a copy of the December 2012 Hearing Transcript.  The remainder of the documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is necessary before it can adjudicate the Veteran's claims.  

With respect to the Veteran's claim for service connection for sleep apnea, the Veteran testified at his December 2012 videoconference hearing that in service he was often out of breath, tired and had trouble breathing.  He further reported that he would doze off when sitting around.  He specifically noted an incident in which he fell asleep on guard duty and was reprimanded because of it.  The Veteran's service records dated April 1961 indicate disciplinary punishment due to falling asleep at his post.  A sleep study May 2009 confirmed a diagnosis of obstructive sleep apnea.  The question that remains is whether there is a nexus between the symptoms the Veteran experienced while in service and his currently diagnosed sleep apnea.  As such, this matter must be remanded for a medical examination and opinion addressing the nexus element.  

As to the Veteran's psychiatric claim, the Veteran testified that he felt depressed in service due to constant harassment by his superiors.  He reported drinking a lot while in service in order to cope with his depression.  Additionally, he contends that he experiences depression secondary to his service-connected left foot disability.  The Veteran had surgery on his left foot while in service and had difficulty walking.  He contends he experienced depression due to his inability to perform the duties required of him.  The Veteran reported hearing a German woman's voice telling him to hurt other people and that others were out to hurt him since 2007 or 2008.  VA treatment records dated September 2008 showed a diagnosis of depressive disorder with generalized anxiety disorder.  In March 2009, the Veteran's auditory hallucinations were noted, and the diagnosis was major depression with psychotic features.  In light of this evidence, the Board finds that a psychiatric VA examination and opinion is warranted to clarify the Veteran's diagnoses and address whether his current symptomatology is related to his military service or service-connected disabilities.  

With respect to the Veteran's claim for service connection for a lumbar spine disability, the Veteran contends that he has a severe limp and altered gait due to his service-connected left foot, which causes problems with his lumbar spine.  The Veteran reported back pain when bending down to pick up heavy objects in service due to his inability to squat because of his left foot condition.  A February 1987 letter from the Veteran's private physician noted the Veteran was recovering from lumbar fusion surgery and was at significant risk for pain.  An August 2008 VA treatment record noted chronic aching pain in the Veteran's lower back.  The Board finds that a VA examination and opinion is necessary to address the current nature and etiology of the Veteran's lumbar spine disability.  

Finally, on remand, any additional treatment records, to include updated VA treatment records, should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file relevant records of the Veteran's treatment within the appropriate VA Health Care system.  

2.  Ask the Veteran to identify any outstanding treatment records associated with his sleep apnea, psychiatric disorders or back disability and obtain the necessary authorization to obtain such records.  After receiving any necessary authorization forms, the RO should obtain all identified records.  All attempts to procure the identified records must be documented in the claims file, and the Veteran and his representative must be notified of any unsuccessful attempts in this regard.  If no such records exist, document such in the claims file.  Associate any records or negative responses received with the claims file.  

3.  After the above development has been completed and all obtainable records have been associated with the claims file, afford the Veteran a VA examination to determine the nature and etiology of his obstructive sleep apnea.  The examiner must interview the Veteran as to the history of his sleep apnea.  The claims file must be provided to the examiner, to include a copy of this Remand, the examiner must review the claims file in conjunction with the examination, and the examiner must discuss in the report the relevant contents of the claims file as well as the relevant statements by the Veteran. 

The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's obstructive sleep apnea is related to his military service.  In providing this opinion, the examiner should consider the Veteran's statements regarding his symptoms while in service, to include falling asleep while on duty, difficulty breathing and shortness of breath.  

In doing so, the examiner must provide a complete rationale for any conclusions reached.  

4.  After all obtainable records have been associated with the claims file, schedule the Veteran for an appropriate VA examination conducted by a psychologist or psychiatrist in order to determine the current nature and etiology of his psychiatric disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  The examiner must interview the Veteran as to the history of his psychiatric symptoms.  Any indicated evaluations, studies, and tests must be conducted.

The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria. 

The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis is the result of an in-service stressor.  

For each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that such disorder had onset during or was caused by the Veteran's military service, to include harassment by his superiors.  

The examiner should further opine whether it is at least as likely as not (a 50 percent probability or greater) that any currently diagnosed psychiatric disorder was caused by the Veteran's service-connected left foot scar.  In discussing this, the examiner should discuss whether it is at least as likely as not that the Veteran's service-connected left foot disability contributed to any diagnosed psychiatric disorder.  In doing so, the examiner should consider the Veteran's statements in this regard.  

Finally, the examiner should opine as to whether it is at least as likely as not that any currently diagnosed psychiatric disorder was made permanently worse beyond normal progression (aggravated) by his service connected left foot scar.  

In answering these questions, the examiner must provide a complete rationale for any conclusions reached.  

5.  After all obtainable records have been associated with the claims file, afford the Veteran a VA examination to determine the nature and etiology of his lumbar spine disability.  The examiner must interview the Veteran as to the history of his lumbar spine disability.  The claims file must be provided to the examiner, to include a copy of this Remand, the examiner must review the claims file in conjunction with the examination, and the examiner must discuss in the report the relevant contents of the claims file as well as the relevant statements by the Veteran. 

The examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's lumbar spine disability had onset during or was caused by his military service.  

The examiner should further opine whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's lumbar spine disability was caused by the Veteran's service-connected left foot scar.  In discussing this, the examiner should discuss whether it is at least as likely as not that the Veteran's service-connected left foot disability contributed to his lumbar spine disability.  In doing so, the examiner should consider the Veteran's statements regarding his altered gait due to pain in his left foot.  

Finally, the examiner should opine as to whether it is at least as likely as not that the Veteran's lumbar spine disability was made permanently worse beyond normal progression (aggravated) by his service-connected left foot scar.  

In answering these questions, the examiner must provide a complete rationale for any conclusions reached.  

6.  After the above development is completed, re-adjudicate the claims on appeal.  If the benefits sought are not granted in full, provide the Veteran and his representative with a supplemental statement of the case.  Allow an appropriate opportunity to respond thereto before returning these matters to this Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



